DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5/5/2022. As directed by the amendment: claims 1-10 have been amended, no claim has been cancelled and new claims 11-17 have been added.  Thus, claims 1-17 are presently pending in this application.
Applicant is reminded in the next response to include proper claims identifiers according to the status of the claim, for example: claim 1 (amended), claim 11 (new)
Drawings
The drawings filed on 5/5/2022 with replacement sheet of FIG. 4, 4(b) and 4(c) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) 161 and 162 not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is also reminded to amend the specification under Brief Description of Drawings to include descriptions of FIGs. 4(b) and 4(c).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract of the disclosure is objected to because it includes two paragraphs instead of a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-17 are objected to because of the following informalities:   all numerical reference characters (whether within parentheses or not) listed in each claim are recommended to be removed. 
Claim 13 recites “according to claim 7 and …according to claim 10”, is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claims 15-16, each recites “according to any one of claims 6, 9 or 13”, are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim (claim 13).  See MPEP § 608.01(n).  Furthermore, claim 17 is also objected based on dependency upon an  objected claim 16. Accordingly, the claims 15-17 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the joint rotation center”, “the amplitude” and “the ring”, each lacks antecedent basis. 
Regarding claim 7:
	the limitation “configured to the trunk” appears to be incomplete since it is unclear as to “configured to do what ? to the trunk” and “the trunk” lacks antecedent basis
the limitations “said first shoulder rotational joint 100” , “said second shoulder rotational joint100 ”, “said third shoulder rotational joint 300”, each is unclear as to whether it is the same or different from “at least one is a joint” recited early in claim 6
the limitations “said first shoulder link” , “said second shoulder link”, “said third shoulder link”, each is unclear as to whether it is the same or different from “respective links” recited early in claim 6
	the limitations “the first shoulder rotational joint first body”, “the first shoulder rotational joint second body”, “the second shoulder rotational joint first body”, “the second shoulder rotational joint second body”, “the third shoulder rotational joint first body”, “the third shoulder rotational joint second body”, each lacks antecedent basis
Regarding claim 10:
the limitations “said first elbow rotational joint 100” , “said second elbow rotational joint 300”, each is unclear as to whether it is the same or different from “two rotational elbow joints” recited early in claim 9
the limitations “said first elbow link 430” and “a second elbow link 440”, each is unclear as to whether it is the same or different from “links” recited early in the claim 9
	the limitations “the first elbowr rotational joint first body”, “the first elbow rotational joint second body”, “the second elbow rotational joint first body”, “the second elbow rotational joint second body”, each lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s)  1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (DE 10319406 A1 with English Translation)
Regarding claims 1 and 5, Adams et al. discloses a mechanism (see abstract),  comprising at least two links 23 connected by a joint (figs. 1-2, see abstract and [0020] of English Translation), wherein said joint is of electro- or magneto- rheological fluid functioning (see abstract) and comprises
a first body  4 (fig. 1) and a second body  7/15 (fig. 1), slidably coupled to each other,  
wherein the first body comprises a piston 4 having a head 6 and a stem  5 (fig. 1, see [0010] of English Translation),   
wherein the second body comprises a chamber (9,10,11, 12) in which the piston 4 slidingly engages, the chamber arranged as a closed circuit (fig. 1) filled with an electro- or magneto- rheological fluid (see [0011] of English Translation),   wherein said circuit has a first branch (9, 10) in which said piston 4 tightly slides (fig. 1), and a second branch (11,12) in which at least one couple of electrodes  13 (fig. 1, see [0013] of English Translation) is provided that are facing each other (fig. 1), defining between each other a channel (11,12) where said fluid is present; 
a supply unit (22, 17) arranged to supply said electrodes of said second body to make an electric or magnetic field (fig. 2) that passes through said channel (see [0018] of English Translation);  
said piston 4 of said first body  configured for pushing said fluid in said channel (see arrows in fig. 1) and to pass between said electrodes  13 when a relative movement between said first body  and second body  occurs;  and 
said supply unit  configured for modulating said electric or magnetic field of the electrodes of said second body in order to adjust the resistance against the movement of said fluid in said channel when said relative movement between said first  and second body occurs (see [0019]-[0020] of English Translation); 
wherein said first body and second body are pivotally coupled to each other about a center of rotation D (fig. 1), wherein said piston 4 has said stem 5 of curvilinear shape (see curvilinear cross section of stem 5 in fig. 1) concentric to said center of rotation D, and wherein said first and second branches (9-12) of said chamber have curvilinear shape  and are concentric to said center of rotation D (fig. 1).
Regarding claim 4, Adams et al. discloses  wherein said first body 4 and second body 7 have open ring shape (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al.
Regarding claim  2, Adams et al. does not disclose that wherein said couple of electrodes of said second body comprises a first electrode and a second electrode having each a plurality of protrusions and recesses parallel and concentric to said axis and extending about a circumference for the amplitude of the ring of said first electrode and second electrode, the two electrodes interdigitated on each other, so that each circumferential protrusion of the first electrode is interdigitated with adjacent circumferential protrusions of the second electrode. However, Adams et al. already teaches that the electrodes 13 comprised of a concentric sleeve (see [0013] of English Translation), which are which are coils (see fig. 1), therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Adams et al. ‘s reference, such that first electrode and second electrode having each a plurality of protrusions and recesses parallel and concentric to said axis and extending about a circumference for a predetermined angle, the two electrodes interdigitated on each other, so that each circumferential protrusion of the first electrode is interdigitated with adjacent circumferential protrusions of the second electrode, for the purpose of providing suitable tubular configuration of electrically controllable electrodes (see [0013] of English Translation).
Claims 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Perry et al. (US 2008/0009771)
Regarding claims  6-8, Adams et al. does not disclose an exoskeleton device having three degrees of freedom for shoulder articulation, comprising a first, a second and a third rotational joint, of which at least one is a joint according to claim 5, with respective rotation axes concurrent in a same point coincident with the center of the shoulder articulation, wherein said rotational joints are connected to each other through respective links, said exoskeleton device comprising: - a first shoulder rotational joint, arranged to provide an adduction- abduction movement of the shoulder, having a first shoulder rotational joint first body configured to the trunk of the user through said first shoulder link , and a first shoulder rotational joint second body  rotatable on the first body, within an angular excursion of 100° ;  a second shoulder rotational joint , arranged to provide a flexion/extension movement of the shoulder, having a second shoulder rotational joint first body  integral to the first shoulder rotational joint second body through a second shoulder link , and a second shoulder rotational joint second body  rotatable on the second shoulder rotational joint first body, within an angular excursion of 180°; - a third shoulder rotational joint , arranged to provide an internal-external movement of the shoulder, or medial-lateral, having a third shoulder rotational joint first body integral to the second shoulder rotational joint second body   through a third shoulder link , third shoulder rotational joint provides the third shoulder rotational joint first body and the third shoulder rotational joint second body with an open ring shape; and a third shoulder rotational joint second body rotatable on the third shoulder rotational joint first body, within an angular excursion of 180°. However, Perry et al. teaches an exoskeleton device (figs. 3, 4D and 35) having three degrees of freedom for shoulder articulation (fig. 3, see [0089]), comprising a first, a second and a third rotational joint (fig. 5),  with respective rotation axes concurrent in a same point coincident with the center of the shoulder articulation (see fig. 3), wherein said rotational joints are connected to each other through respective links, and, said exoskeleton device comprising: - a first shoulder rotational joint (fig. 5), arranged to provide an adduction- abduction movement of the shoulder (see [0089]), having a first body integral to the trunk of the user through a first shoulder link (figs. 4D and 5) , and a second body  rotatable on the first body, and within an angular excursion of 100° (fig. 5) ;  a second shoulder rotational joint (fig. 5), arranged to provide a flexion/extension movement of the shoulder (see [0089]), having a first body  integral to the second body of the first rotational joint  through a second shoulder link (fig. 5), and a second body  rotatable on the first body, and within an angular excursion of 180°(fig. 5); - a third shoulder rotational joint (fig. 5), arranged to provide an internal-external movement of the shoulder (see [0089]), having a first body integral to the second body  of the second shoulder rotational joint  through a third shoulder link (fig. 5), and a second body rotatable on the first body, and within an angular excursion of 180° (fig. 5). Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Adams et al. ‘s reference, to include an exoskeleton device having three degrees of freedom for shoulder articulation, comprising a first, a second and a third rotational joint, of which at least one is a joint according to Adams et al., with respective rotation axes concurrent in a same point coincident with the center of the shoulder articulation, wherein said rotational joints are connected to each other through respective links, and, said exoskeleton device comprising: - a first shoulder rotational joint, arranged to provide an adduction- abduction movement of the shoulder, having a first body integral to the trunk of the user through a first shoulder link , and a second body  rotatable on the first body, and within an angular excursion of 100° ;  a second shoulder rotational joint , arranged to provide a flexion/extension movement of the shoulder, having a first body  integral to the second body of the first rotational joint  through a second shoulder link , and a second body  rotatable on the first body, and within an angular excursion of 180°; - a third shoulder rotational joint , arranged to provide an internal-external movement of the shoulder, or medial-lateral, having a first body integral to the second body  of the second shoulder rotational joint  through a third shoulder link , and a second body rotatable on the first body, and within an angular excursion of 180°, as taught and suggested by Perry et al., for the purpose of providing a wearable exoskeleton having seven degree-of-freedom, powered upper body exoskeleton joints and links which can be used in rehabilitation medicine, virtual reality simulation, and teleoperation, and for the benefit of both disabled and healthy populations (see [0005]-[0006]). Furthermore, Adams in view of Perry now would have the third shoulder rotational joint (as taught by Perry) provides the third shoulder rotational joint first body and the third shoulder rotational joint second body with an open ring shape (as taught by Adams’s fig. 1)
Regarding claims  9-12, as best understood, Adams et al. does not disclose an exoskeleton device having two degrees of freedom for elbow articulation, comprising two rotational elbow joints with respective rotation axes concurrent in a same center of rotation in the center of the elbow articulation, wherein at least one, or both, said rotational elbow joints are joints according to claim 5, connected to each other through links, and, said exoskeleton device comprising: - a first elbow rotational joint, arranged to provide a flexion/extension movement of the elbow, having the first elbow rotational joint first body  configured to be integral to a forearm  through a first elbow link and a first elbow rotational joint second body rotatable on the first  elbow rotational joint first body - a second elbow rotational joint, arranged to provide a prono-supination movement of the elbow, having a second elbow rotational joint first body integral to the second body of the first rotational elbow articulation through a second elbow link and a second body rotatable on the first body, the second elbow rotational joint provides said first and said second body of the second rotational elbow joint with an open ring shape; the flexion/extension movement of the first rotational elbow joint is defined within an angular excursion of 140° and the movement of prono- supination of the second rotational elbow joint defined within an angular excursion of 180°. However, Perry et al. teaches an exoskeleton device (fig. 3 and 5) having two degrees of freedom for elbow articulation (see [0087]), comprising two rotational elbow joints with respective rotation axes concurrent in a same center of rotation in the center of the elbow articulation (figs. 3 and 5), wherein at least one, or both, said rotational elbow joints are connected to each other through links, and, said exoskeleton device comprising: - a first elbow rotational joint (see fig. 5), arranged to provide a flexion/extension movement of the elbow (see [0089]), and having the first body  configured to be integral to a forearm  through a first elbow link and a second body rotatable on the first body - a second elbow rotational joint (see fig. 5), arranged to provide a prono-supination movement of the elbow (see [0089]), having a first body integral to the second body of the first rotational elbow articulation through a second elbow link (see fig. 5), and a second body rotatable on the first body, the second rotational elbow joint provides said first and said second body with an open ring shape, the flexion/extension movement of the first rotational elbow joint is defined within an angular excursion of 140° and the movement of prono- supination of the second rotational elbow joint defined within an angular excursion of 180° (see fig. 5). Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Adams et al. ‘s reference, to include an exoskeleton device having two degrees of freedom for elbow articulation, comprising two rotational elbow joints with respective rotation axes concurrent in a same center of rotation in the center of the elbow articulation, wherein at least one, or both, said rotational elbow joints are joints of electro- or magneto- rheological fluid, connected to each other through links, said exoskeleton device comprising: - a first elbow rotational joint, arranged to provide a flexion/extension movement of the elbow, and having the first body  configured to be integral to a forearm  through a first elbow link and a second body rotatable on the first body - a second elbow rotational joint, arranged to provide a prono-supination movement of the elbow, having a first body integral to the second body of the first rotational elbow articulation through a second elbow link and a second body rotatable on the first body, the second rotational elbow joint provides said first and said second body with an open ring shape, the flexion/extension movement of the first rotational elbow joint is defined within an angular excursion of 140° and the movement of prono- supination of the second rotational elbow joint defined within an angular excursion of 180°, as taught and suggested by Perry et al., for the purpose of providing a wearable exoskeleton having seven degree-of-freedom, powered upper body exoskeleton joints and links which can be used in rehabilitation medicine, virtual reality simulation, and teleoperation, and for the benefit of both disabled and healthy populations (see [0005]-[0006]). Furthermore, Adams in view of Perry now would have the second elbow rotational joint (as taught by Perry) to provide said first and said second body of the second rotational elbow joint with an open ring shape (as taught by Adam’s fig. 1)
Regarding claim 14, Perry et al. also teaches  where the movement of prono-supination is assisted by a third elbow link 130 having a shape of a handle (fig. 7C, see [0079]) 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 3-7 that the prior art  fails to disclose  the chamber in which the fluid passes is “curvilinear and concentric” and “an exoskeleton mechanism” as recited in amended Claims 1 and 5. 
The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the “piston has said stem of curvilinear shape and concentric”  is interpreted as reasonably broad enough to still be met by the structural recitations within the prior art of Adams, and that such would need to be further limited with structural terms to distinguish therefrom.
Therefore, all claimed limitations are met by the prior art of Adams et al. alone and/or in view of Perry et al. , as interpreted above in light of the Amendment.
In response to applicant's argument regarding claim 1 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “configuration that is compact” and “permits to stay in a small place”, and “an exoskeleton mechanism”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding claim 4 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “open annular shape” and “free internal space and open form”, and “reduction of angular encumbrance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding claim 2 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “piston with curvilinear stem that pushes the fluid in the fixed meatus of the second branch of the second body concentric  to the centre of rotation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785